Opinion issued June 30, 2008



 








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00347-CV
__________


IN RE KRISTAL TIMISH WALKER A/K/A KRISTAL TIMISHA
WALKER, Relator




Original Proceeding on Petition for Writ of Mandamus (1)



MEMORANDUM  OPINION
	Relator, Kristal Timish Walker also known as Kristal Timisha Walker, has filed
a petition for a writ of mandamus challenging an April 29, 2008 order compelling her
to "bring Baby Boy Walker to the Texas Department of Family & Protective Services
("TDFPS").
	We deny the petition for a writ of mandamus.PER  CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
1. 			In the Interest of Baby Boy Walker, No. 2008-03478J (314th District Court, Harris
County, Tex.).